Judgment, Supreme Court, New York County (C. Scott, J.), rendered February 4, 1982, convicting defendant on his plea of guilty of robbery in the first degree, is unanimously affirmed. As defendant pleaded guilty three days before the decision of his motion to suppress statements, it is apparent that the court’s decision denying the motion to suppress could in no way have been a factor in defendant’s decision to plead guilty. Thus, whether the denial of the motion to suppress was right or wrong does not affect the validity of the plea. In the circumstances, it is unnecessary for us to consider whether the statements should have been suppressed. Concur — Asch, J. P., Silverman, Bloom, Lynch and Alexander, JJ.